DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3, 8-11, 12-14, and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 8-11, 12-15 and 17-20 of U.S. Patent No. 10423331. Although the claims at issue are not identical, they are not patentably distinct from each other because it is anticipated by the Patent No. 10423331. 
Claim 1 of the instant application is not patently distinct from claim 1 of Pat 331. Although the claims at issue are not identical, they are not patentably distinct from each other because it is anticipated by the Patent No. 10423331.
Claim 2 of the instant application is not patently distinct from claim 2 of Pat 331. Although the claims at issue are not identical, they are not patentably distinct from each other because it is anticipated by the Patent No. 10423331.
Claim 3 of the instant application is not patently distinct from claim 3 of Pat 331. Although the 3claims at issue are not identical, they are not patentably distinct from each other because it is anticipated by the Patent No. 10423331.
Claim 8 of the instant application is not patently distinct from claim 8 of Pat 331. Although the claims at issue are not identical, they are not patentably distinct from each other because it is anticipated by the Patent No. 10423331.
Claim 9 of the instant application is not patently distinct from claim 9 of Pat 331. Although the claims at issue are not identical, they are not patentably distinct from each other because it is anticipated by the Patent No. 10423331.
Claim 10 of the instant application is not patently distinct from claim 10 of Pat 331. Although the claims at issue are not identical, they are not patentably distinct from each other because it is anticipated by the Patent No. 10423331.
Claim 11 of the instant application is not patently distinct from claim 11 of Pat 331. Although the claims at issue are not identical, they are not patentably distinct from each other because it is anticipated by the Patent No. 10423331.
Claim 12 of the instant application is not patently distinct from claim 12 of Pat 331. Although the claims at issue are not identical, they are not patentably distinct from each other because it is anticipated by the Patent No. 10423331.
Claim 13 of the instant application is not patently distinct from claim 13 of Pat 331. Although the claims at issue are not identical, they are not patentably distinct from each other because it is anticipated by the Patent No. 10423331.
Claim 14 of the instant application is not patently distinct from claim 14 of Pat 331. Although the claims at issue are not identical, they are not patentably distinct from each other because it is anticipated by the Patent No. 10423331.
Claim 17 of the instant application is not patently distinct from claim 17 of Pat 331. Although the claims at issue are not identical, they are not patentably distinct from each other because it is anticipated by the Patent No. 10423331.
Claim 18 of the instant application is not patently distinct from claim 18 of Pat 331. Although the claims at issue are not identical, they are not patentably distinct from each other because it is anticipated by the Patent No. 10423331.
Claim 19 of the instant application is not patently distinct from claim 19 of Pat 331. Although the claims at issue are not identical, they are not patentably distinct from each other because it is anticipated by the Patent No. 10423331.


	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. 201302227563 herein McGrath in view of Qiu 20170109041 herein Qiu.
Per claim 1, McGrath discloses: an application container containing an applications that runs in one or more namespaces; (fig. 3 305; plurality of applications comprised in a node; examiner notes that the claim merely requires one namespace)) kernel implemented within the storage device and configured to provide a host-side interface to a host computer and receive a packet including at least one of data, messages, and commands from the host computer via the host-side interface, and route the packet to the application in the application container based on a namespace associated with the packet; (¶0026; receiving a command identifying data and at cloud controller from PaaS provider or user; examiner notes that PSD kernel is not a term of the art and McGrath’s kernel meets the requirements set forth by the claim language)  and a non-volatile memory comprising, (fig. 1)
McGrath discloses reconfiguring a general purpose computer in view of that data but does not specifically disclose: a first data block storing key value data that is accessible by a key value interface and a second data block storing close data that is accessible by a block interface wherein the PSD kernel is further configured to provide a key-value interface and a block interface to the non-volatile memory based on the namespace associated with the plurality of packets, and wherein the non-volatile memory stores a plurality of block data that is accessible via the block interface, and stores a plurality of key-value data that is accessible via the key-value interface 
However, Qui in an analogous art discloses: a first data block storing key value data that is accessible by a key value interface and a second data block storing close data that is accessible by a block interface (¶0026; interface control mechanism; examiner notes that the interface is only a means of communication) wherein the PSD kernel is further configured to provide a key-value interface and a block interface to the non-volatile memory based on the namespace associated with the plurality of packets, (fig. 3, ¶0027 ¶0043; convert from LBA to key-value architecture) and wherein the non-volatile memory stores a plurality of block data that is accessible via the block interface, and stores a plurality of key-value data that is accessible via the key-value interface (fig. 1 and fig. 3; ¶0027 ¶0043; convert from LBA to key-value architecture).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of McGrath and Qiu because Qiu’s support of LBA and key-value LBA commands improves efficiency and operational performance (¶0015).
Per claim 2, Qui discloses: further comprising one or more hardware that is reconfigurable according to a control command received from the host computer, wherein the reconfigurable hardware includes one or more processors, the non-volatile memory, and a dynamic random access memory (DRAM) (¶0027 and ¶0043).
Per claim 3, Mcgrath discloses: wherein the application runs in two or more namespaces (fig. 4, ¶0014 ).
Per claim 4, Qui discloses: wherein the application is a NoSQL application (fig. 1).
Per claim 5, MAcGrath discloses: wherein the storage device is capable of performing 26Attorney Docket No.: SSIM00008-1P US at least one of a tagging feature, a compression feature, a database feature, a pattern matching feature, a machine learning feature, and a conversion feature (fig. 1; cloud provider).
Per claim 6, MAcGrath discloses: wherein the namespace is shared by two or more applications (fig. 3).
Per claim 7, Qiu discloses: wherein the host-side interface is an emulated host- side interface configured to provide a high-level interface between the host computer and the storage device, wherein the PSD kernel is configured to convert one or more high-level protocols to one or more low-level protocols and route the one or more low-level protocols to the application (fig. 1, ¶0026 interface control mechanism).
Qui does not specific disclose: wherein the high-level protocol is one of HyperText Transfer Protocol (HTTP), HTTP-5, Representational State Transfer (REST), Simple Object Access Protocol (SOAP), Remote Procedure Call (RPC), gPRC, Thrift, Memcached, and Redis. 
However, MacGrath discloses: wherein the high-level protocol is one of HyperText Transfer Protocol (HTTP), HTTP-5, Representational State Transfer (REST), Simple Object Access Protocol (SOAP), Remote Procedure Call (RPC), gPRC, Thrift, Memcached, and Redis
Per claim 8, MAcGrath discloses: wherein one or more vendor commands are provided via the host-side interface (¶0049; vendors such as Linux Containers or other OS kernel namespace tools; ¶004; kernel namespace tools).
Claims 12-16 are the device claims corresponding to the system claims 1-8 and are rejected under the same reasons set forth in connection with the rejection of claims 1-8.
Claims 17-20 are the device claims corresponding to the system claims 1-4 and are rejected under the same reasons set forth in connection with the rejection of claims 1-4.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGrath et al. 201302227563 herein McGrath and Qiu 20170109041 herein Qiu in view of Castro et al. 20140222994 herein Castro.
Per claim 9, MacGrath does not specifically disclose: wherein the one or more vendor commands include a create command, a start command, a stop command, a pause command, and a resume command (¶004; kernel namespace tools).
However, Castro in an analogous art discloses: wherein the one or more vendor commands include a create command, a start command, a stop command, a pause command, and a resume command (¶0046).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to combine the teachings of MacGrath, Qui and Castro because Castro optimizes data repeplication by minimizes energy costs (¶0020).
Per claim 10, Castro discloses: wherein the one or more vendor commands include a migration command or a duplication command for migrating or duplicating an application running on the storage device to another storage device via the PSD control interface 
Per claim 11, Castro discloses: wherein the application is migrated or duplicated in a centralized manner or a decentralized manner (¶0046).
Response to Arguments
Applicant's arguments filed 4/5/21 have been fully considered but they are not persuasive.
The applicant argues: Regarding the kernel namespace, McGrath discloses that "[k]ernel namespaces is [sic] a feature of a kernel of the OS 315 that allows different processes (i.e., applications 305) to have different views of a file system of the node 232." McGrath, par. [0042]. In other words, McGrath teaches that the kernel namespace is configured for each tenant application based on the "applications." Id. 
Page 9 of 14 Appl. No. 16/552,859In contrast, Claim 1, as amended, recites "an application that runs in one or more namespaces" and "a kernel ... configured to ... route the packet to the application in the application container based on a namespace associated with the packet." Emphasis added. Because McGrath's configuration of the kernel namespace is unique for each of the tenant application for the purpose of separating the tenant applications running in the same node from each other, McGrath fails to disclose, otherwise teach or suggest, "an application that runs in one or more namespaces" and "a kernel ... configured to ... route the packet to the application in the application container based on a namespace associated with the packet." as amended Claim 1 recites. Emphasis added. 
Further, McGrath discloses that the node 232 implements and maintains the file system (e.g., Linux file system such as ext4) that provides the different views for providing a dedicated and unique configuration directory for the applications regardless of the kernel namespaces configured for the applications 305. McGrath, pars. [0042] and [0048], emphasis added. 
The examiner respectfully disagrees and asserts that McGrath discloses an application that runs on one or more namespaces….. configured to route packet to the application… based on a namespace associated with the packet. The examiner notes that the claims merely require that the application runs supra. If it is the applicants’ intent to claim that the application runs on a plurality of namespaces as disclosed in fig. 7 the applicant is encourage to do so without adding new matter. 
For example, two applications 305 running on the node 232 may search the same directory (e.g., /tmp directory), but they may view different directories of the file system according to the configuration of their kernel namespaces; application 1 may see files located at /appl/tmp/ directory but application 2 may see files located at /app2/tmp/ directory. McGrath, pars. [0042] and [0044]-[0048]. In other words, although McGrath's kernel namespace module 320 provides different views of the same file system according to the kernel namespaces configured for the tenant applications, the kernel of the OS 315 seems to provide the same interface to the file system that resides in the node 232 regardless10 of 14 Appl. No. 16/552,859  of the packets because it operates in the same file system (e.g., Linux file system such as ext4). McGrath, par. [0042]. 
In fact, this seems to prohibit the OA's proposed modification to McGrath and combination with Qiu that allegedly teaches "a key-value interface and a block interface to the non-volatile memory," which Applicant disagrees for the reasons discussed below. See OA at pars. 3, 4, and 14 in pages 3 and 4. 
Instead of the claimed "key-value interface" and "block interface," Qiu discloses "key-value commands" and "block commands" (see Qiu, FIG. 1). Further, the OA's proposed modification to McGrath to process both "key-value commands" and "block commands" should not change the principle of operation of McGrath to operate its OS kernel to configure kernel namespaces based on tenant applications running in the same node and separate them from each other. Emphasis added
In response to applicant's argument that “the OA's proposed modification to McGrath to process both "key-value commands" and "block commands" should not change the principle of operation of McGrath to operate its OS kernel to configure kernel namespaces based on tenant applications running in the same node and separate them from each other,” the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
The examiner notes that McGrath clear teaches the kernel namespace functionality wherein different views are provided to the tenant applications. Further, in order to switch from one configuration to another surely one of ordinary skill in the art would recognize that communication and access protocols will require a different medium. An interface is merely a means to communicate or a connection point between two mediums. Qui clearly discloses the converting between LBA and key value architecture to satisfy memory access. Qui also discloses an interface using and API for key value commands and device drivers to interface for LBA’s.  Given that McGrath discloses reconfiguring a general purpose computer to operate 2 distinct views and combined with the ability to convert between two modes to satisfy memory accesses would yield an application that runs in one or more namespaces" and "a kernel ... configured to ... route the packet to the application in the application container based on a namespace associated with the packet” wherein the packets are routed through the respective interfaces. 

Remark
Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhou 20180307620 discloses configuring LBA’s to key value data in persistent memory.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073.  The examiner can normally be reached on M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 5712724176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



BABOUCARR . FAAL
Primary Examiner
Art Unit 2131

/BABOUCARR FAAL/Primary Examiner, Art Unit 2184